NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                         SUPERIOR COURT OF NEW JERSEY
                                                         APPELLATE DIVISION
                                                         DOCKET NO. A-2418-16T1

Z.S.,

          Plaintiff-Appellant,

v.

L.G.-S.,

     Defendant-Respondent.
__________________________

                    Submitted March 26, 2019 – Decided May 7, 2019

                    Before Judges Fisher and Hoffman.

                    On appeal from Superior Court of New Jersey,
                    Chancery Division, Family Part, Ocean County, Docket
                    No. FM-15-0500-14.

                    Z.S., appellant pro se.

                    Respondent has not filed a brief.

PER CURIAM
      Plaintiff Z.S. appeals from the final judgment of divorce (FJD) entered by

the Family Part following a one-day trial. He presents the following points of

appellate argument for our consideration:

              I.   Trial Court egregiously abused discretion in
                   award of unallocated support (Alimony and Child
                   Support) without ever conducting any hearing,
                   requiring reversal of the Final Judgment of
                   Divorce.

             II.   Trial Court egregiously abused discretion in
                   award of unallocated support (Child Support)
                   without ever conducting any hearing, testimony,
                   or evidence, requiring reversal.

            III.   Trial Court egregiously abused discretion in
                   denying Plaintiff's parental rights, without any
                   child custody or parenting time determination,
                   caused by false domestic violence allegations
                   filed by Defendant, thus, requiring reversal.

           IV.     Trial Court egregiously abused discretion in
                   failing to consider the equitable distribution
                   factors and should have sold the marital residence
                   as it was draining resources, thus, requiring
                   reversal.

            V.     Trial Court egregiously abused discretion in
                   awarding Defendant attorneys' fees, therefore
                   requiring reversal.

                            A. Fees should not be awarded to
                               Defendant on grounds that Plaintiff
                               acted in "bad faith", when Defendant
                               was the party who acted in bad faith
                               and filed a false domestic violence

                                                                        A-2418-16T1
                                        2
                               charge which was dismissed,
                               Plaintiff's divorce pleadings were
                               improperly suppressed contrary to
                               the facts he and his 3 attorneys
                               submitted all discovery, Defendant
                               held discovery in marital residence
                               after    Plaintiff    removed,     and
                               defendant never provided any
                               discovery that was demanded by
                               Plaintiff and his attorneys, requiring
                               reversal.

      Having reviewed the record, we find that the extensive oral decision of

Judge Marlene L. Ford is supported by sufficient credible evidence, is consistent

with applicable law, and does not represent an abuse of the judge's discretion.

See Cesare v. Cesare, 154 N.J. 394, 411-12 (1998); Steneken v. Steneken, 367

N.J. Super. 427, 434-35 (App. Div. 2004), aff’d as modified, 183 N.J. 290

(2005). We perceive no reason to depart from our usual rule of deference to a

trial judge's credibility determinations and to the expertise of the Family Part in

handling matrimonial disputes. Cesare, 154 N.J. at 412. We affirm substantially

for the reasons set forth by Judge Ford in her comprehensive oral opinion issued

on December 20, 2016. We add the following comments.

      The parties married in 1999 and three children (current ages nineteen,

fifteen, and eleven) were born of the marriage. In January 2014, police arrested

plaintiff following a domestic violence incident and defendant obtained a


                                                                           A-2418-16T1
                                        3
temporary restraining order (TRO); however, the court dismissed the TRO

following a trial that same month.

      Plaintiff filed for divorce in October 2013. In April 2014, following a

hearing which plaintiff failed to attend despite receiving notice, Judge Madelin

F. Einbinder ordered defendant "shall have temporary sole, legal and residential

custody" of the parties' children. That same order granted plaintiff supervised

parenting time.

      Throughout the remainder of the proceedings, Judge Ford ordered plaintiff

would continue to receive supervised parenting time, provided he complete an

anger management program, based upon the domestic violence alleged by

defendant, a recording defendant submitted capturing plaintiff in a rage, and

plaintiff's admission to police he used corporal punishment with the parties'

oldest child.

      At the time of the divorce trial, Judge Ford found the corporal punishment

was "excessive" and "harmful," but concluded it was "an isolated incident." She

noted that the oldest child did not wish to have parenting time with plaintiff and

the middle child was hesitant to visit with plaintiff in an unsupervised setting.

Moreover, the judge noted plaintiff provided vague and incomplete information

as to his place of residence. The judge also found "plaintiff has some impulse


                                                                          A-2418-16T1
                                        4
control problems . . . and some anger management issues," which he exhibited

"during the course of the trial."

      The litigation was extremely contentious and involved voluminous filings

by the parties.    Ultimately, Judge Ford found plaintiff acted in bad faith

throughout the litigation, draining defendant's resources and disrupting the

proceedings. The court also found plaintiff intentionally failed to comply with

court orders, make sufficient financial disclosures, and otherwise attempted to

obscure his financial status to defendant's disadvantage.              As a result, on

December 18, 2015, Judge Ford granted defendant's motion to suppress

plaintiff's pleadings, pursuant to Rule 4:23-2(b), concluding he engaged in "a

calculated effort to avoid his obligations to make discovery and to otherwis e

conduct himself in good faith . . . ." The record provides ample support for this

conclusion, including defendant's failure to obey a previous court order

requiring him to pay the mortgage and all utilities for the marital home occupied

by defendant and the parties' three children. As a result, the home went into

foreclosure, and the gas and electrical services to the home were shut off, leaving

"the children . . . without the ability to have hot showers . . . ."

      In her oral decision on the FJD, Judge Ford carefully addressed and made

findings as to each of the statutory factors applicable to a custody and parenting


                                                                               A-2418-16T1
                                          5
time determination. The FJD included supervised parenting time for plaintiff

and ordered the parties to participate in a custody neutral assessment to

determine whether and when it would be appropriate to transition plaintiff to

unsupervised parenting time.      The record clearly reflects that Judge Ford

reasonably exercised her discretion when she addressed the issues of custody

and parenting time.

      Regarding equitable distribution, plaintiff contends, "Defendant was

awarded all assets and monies based on fraudulent 'bad faith[,]'[] and then

granted alimony after being given [one-hundred percent] of the financial assets."

Ibid. Plaintiff asserts the former marital residence was a drain on assets and

should have been sold, pursuant to Randazzo v. Randazzo, 184 N.J. 101, 113

(2005). We disagree.

      Judge Ford did not award 100 percent of the assets to defendant. Instead,

she ordered that defendant was entitled to equitable distribution if the

undisclosed business entities which plaintiff was alleged to own, or have an

interest in, were eventually located. This does not presume defendant was

granted 100 percent of the asset. Additionally, the judge ordered defendant was

entitled to equitable distribution of $650,000, representing assets which plaintiff

claimed he no longer possessed but the judge concluded he failed to provide a


                                                                           A-2418-16T1
                                        6
sufficient account as to their disposition. The judge also ruled defendant was

entitled to fifty percent of the proceeds generated from the sale of the cars

purchased during the marriage. As to the former marital residence , the judge

ordered defendant should retain title, in part, to utilize whatever equity existed

in the property to offset plaintiff's substantial arrearages of support paymen ts.

The court also provided that defendant would retain the items in the former

marital residence because plaintiff previously entered the home and removed his

work and personal items.

      The judge adequately addressed the factors of N.J.S.A. 2A:34-23.1. Her

decision was well within her broad discretion to allocate the marital assets she

determined were subject to equitable distribution.

      Plaintiff asserts the trial court failed to consider the nine factors under

Rule 5:3-5(c) before ordering plaintiff to pay defendant's counsel fees. Ibid. He

also argues he was unable to retain counsel, which was "catastrophic and

requires reversal." We are not persuaded.

      Judge Ford made ample findings throughout the pendency of the litigation,

and upon her final disposition, as to the award of counsel fees. The judge noted

plaintiff's outright failure to comply with numerous court orders, his filing of

frivolous motions intended to drain defendant's resources, his refusal to pay


                                                                          A-2418-16T1
                                        7
court-ordered child support, and the fact that all marital assets were maintained

in accounts controlled by plaintiff and defendant was essentially a homemaker

with limited earning capacity. Additionally, the judge addressed the Rule 5:3-

5(c) factors and made detailed findings on the record supporting her award of

attorney's fees. Her determination that plaintiff acted in bad faith to disrupt the

litigation and drain defendant's resources, and caused defendant to incur

substantial unnecessary costs, was amply supported by the record and not an

abuse of discretion.

      Plaintiff's additional appellate contentions lack sufficient merit to warrant

discussion in a written opinion. R. 2:11-3(e)(1)(E).

      Affirmed.




                                                                           A-2418-16T1
                                        8